Opinion issued September 16, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00612-CR
                           ———————————
                       IN RE TROY CONWAY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Troy Conway, has filed a pro se petition for writ of mandamus,

seeking to compel the respondent, his former criminal defense counsel, to turn over

relator’s case file from his trial.1 We do not have jurisdiction to issue a writ of

mandamus directed at relator’s former counsel because the requested writ neither is

1
      Relator identifies the respondent as Ron Hayes, attorney at law. The
      underlying case is The State of Texas v. Troy Conway, Cause No. 1255787,
      from the 263rd District Court of Harris County, Texas, the Honorable Jim
      Wallace presiding.
against a judge nor is necessary to enforce our appellate jurisdiction. See TEX.

GOV’T CODE ANN. §§ 22.221(a), (b) (West 2004).

      Accordingly, relator’s petition for writ of mandamus is dismissed for want

of jurisdiction.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2